IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00142-CV

      IN THE INTEREST OF JUSTIN G. DART, AN ADULT CHILD



                          From the 18th District Court
                             Johnson County, Texas
                         Trial Court No. DC-D202000943


                                     OPINION


       Can a petition to adjudicate parentage be brought after the death of the putative

father? That is the question posed in this appeal. Specifically, appellant, Katrina Ahrens,

contends that the trial court erred when it adjudicated the parentage of appellee, Justin

Gerald Dart, even though the putative father, Lorne Ahrens, had died more than four

years prior to the filing of the petition. Because we conclude that the trial court lacked

personal jurisdiction over Lorne, we conclude that Dart cannot maintain this petition to

adjudicate parentage brought after Lorne’s death. Accordingly, we reverse and render.
                                               Background

        Dart, who is an adult, filed suit against his mother Melody Dart, Lorne, and

Katrina as independent executor of Lorne’s estate. Dart requested that the trial court

adjudicate and declare that he is: (1) the biological son of Lorne; and (2) entitled to all the

legal rights and privileges of a surviving child of Lorne.1                     Dart and Katrina filed

competing motions for summary judgment. Katrina, in particular, asserted that the trial

court must dismiss Dart’s lawsuit to adjudicate parentage because such a suit cannot be

brought after the death of the putative father. After a hearing and review of the

summary-judgment motions and responses thereto, the trial court denied both summary-

judgment motions.

        This matter proceeded to a bench trial. Katrina moved for a judgment in her favor

on the basis that the plain language of Chapter 160 of the Texas Family Code provides

that suits to adjudicate parentage do not survive the death of the putative father. The

trial court disagreed. At the conclusion of the bench trial, the trial court signed a

judgment adjudicating Lorne Ahrens “was and is the biological father of JUSTIN

GERALD DART, pursuant to Chapter 160 of the Texas Family Code.” This appeal

followed.




        1  Dallas Police Department Senior Corporal Lorne Ahrens was murdered in the line of duty during
a July 7, 2016 sniper attack in downtown Dallas. See, e.g., City of Dallas v. Ahrens, No. 10-19-00137-CV, 2022
Tex. App. LEXIS 1273, at *2 (Tex. App.—Waco Feb. 23, 2022, no pet.) (mem. op.).

In the Interest of Dart, an adult child                                                                Page 2
                                          Analysis

        In her first issue, Katrina contends that the trial court’s judgment should be

vacated because Dart failed to join Lorne as a necessary party to the lawsuit under section

160.603 of the Texas Family Code. See TEX. FAM. CODE ANN. § 160.603. In her second

issue, Katrina asserts that because Lorne was deceased prior to the commencement of this

lawsuit, the trial court did not acquire personal jurisdiction over Lorne. See id. § 160.604.

As such, Katrina argues that the trial court’s judgment should be vacated.

STANDARD OF REVIEW

        We review a trial court’s order in a proceeding to adjudicate parentage for an

abuse of discretion. Stamper v. Knox, 254 S.W.3d 537, 542 (Tex. App.—Houston [1st Dist.]

2008, no pet.) (citing Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990) (per curiam)). A

trial court abuses its discretion when it acts “without reference to any guiding rules or

principles; in other words, whether the act was arbitrary or unreasonable.” Worford, 801

S.W.2d at 109. The fact that a trial court may decide a matter within its discretionary

authority in a different manner from an appellate court in a similar circumstance does

not demonstrate an abuse of discretion. In re C.A.M.M., 243 S.W.3d 211, 214-15 (Tex.

App.—Houston [14th Dist.] 2007, pet. denied). A trial court does not abuse its discretion

as long as some evidence of a substantive and probative character exists to support the

trial court’s decision. Id. at 215.




In the Interest of Dart, an adult child                                                Page 3
DISCUSSION

        Section 160.603 of the Texas Family Code details the necessary parties to a

proceeding to adjudicate parentage:

        The following individuals must be joined as parties in a proceeding to
        adjudicate parentage:

             (1) The mother of the child; and

             (2) A man whose paternity of the child is to be adjudicated.

TEX. FAM. CODE ANN. § 160.603. When used in a statute, the term “must” creates or

recognizes a condition precedent. TEX. GOV’T CODE ANN. § 311.016(3). Furthermore,

Texas courts have generally interpreted “must” as mandatory, creating a duty or

obligation. See Helena Chem. Co. v. Wilkins, 47 S.W.3d 486, 493 (Tex. 2001). However, even

if a statutory requirement is mandatory, this does not mean that compliance is necessarily

jurisdictional. Id. at 494; see Albertson’s, Inc. v. Sinclair, 984 S.W.2d 958, 961 (Tex. 1999); see

also A.C. v. Tex. Dep’t of Family & Protective Servs., 577 S.W.3d 689, 696-97 (Tex. App.—

Austin 2019, pet. denied) (characterizing section 160.603 of the Texas Family Code as a

joinder provision that is not jurisdictional in nature).

        Despite the fact that section 160.603 of the Texas Family Code is a joinder provision

that is not jurisdictional, section 160.604 of the Texas Family Code is jurisdictional. See

TEX. FAM. CODE ANN. § 160.604. Specifically, section 160.604(a) provides that: “An

individual may not be adjudicated to be a parent unless the court has personal

jurisdiction over the individual.” Id. § 160.604(a); see, e.g., Frazer v. Hall, No. 01-11-00505-
In the Interest of Dart, an adult child                                                     Page 4
CV, 2012 Tex. App. LEXIS 4698, at *5 (Tex. App.—Houston [1st Dist.] June 14, 2012, no

pet.) (mem. op.) (“The Act mandates that an individual may not be adjudicated a parent

unless the court has personal jurisdiction over the individual.”). Establishing personal

jurisdiction over a defendant requires valid service of process. In re E.R., 385 S.W.3d 552,

563 (Tex. 2012) (“Personal jurisdiction, a vital component of a valid judgment, is

dependent ‘upon citation issued and served in a manner provided for by law.’” (quoting

Wilson v. Dunn, 800 S.W.2d 833, 836 (Tex. 1990))). “A complete failure of service deprives

a litigant of due process and a trial court of personal jurisdiction; the resulting judgment

is void and may be challenged at any time.” Id. at 566.

        In the instant case, it is undisputed that Lorne passed away more than four years

prior to Dart’s suit to adjudicate parentage. Lorne was never served and, thus, was never

joined as a party to Dart’s petition to adjudicate parentage. As such, the trial court never

acquired personal jurisdiction over Lorne. See id. at 562, 566. And applying the statute

as written, under section 160.604 of the Texas Family Code, Lorne could not be

adjudicated to be a parent. See TEX. FAM. CODE ANN. § 160.604(a); City of Austin v. Lopez,

632 S.W.3d 200, 224 n.19 (Tex. App.—Austin 2021, pet. filed) (“We note that Chapter 160,

Subchapter G does not appear to contemplate a posthumous proceeding to adjudicate

parentage.”); see also Lee v. City of Houston, 807 S.W.2d 290, 293 (Tex. 1991) (“Our function

is not to question the wisdom of the statute; rather, we must apply it as written.”).




In the Interest of Dart, an adult child                                                 Page 5
          Despite the foregoing, Dart contends that section 160.604(c), as well as public

policy, allows for him to proceed with his petition to adjudicate parentage. See TEX. FAM.

CODE ANN. § 160.604(c). We disagree.

          Section 160.604(c) states that: “Lack of jurisdiction over one individual does not

preclude the court from making an adjudication of parentage binding on another

individual over whom the court has personal jurisdiction.” Id. § 160.604(c). If we were

to substitute the parties in the correct positions in section 160.604(c), the provision would

read: “Lack of jurisdiction over [Lorne] does not preclude the court from making an

adjudication of parentage binding on [Melody] over whom the court has personal

jurisdiction.” See id. Application of this provision would not yield an adjudication of

parentage binding on Lorne, which is what Dart has requested. See id.

          Furthermore, although not binding on this Court, the United States District Court

for the Western District of North Carolina has addressed these provisions of the Texas

Family Code in a similar attempt to adjudicate parentage after the death of a putative

father.     See Schafer v. Astrue, 3:09CV96-GCM-DSC, 2009 U.D. Dist. LEXIS 153494

(W.D.N.C. Oct. 5, 2009), aff’d, 641 F.3d 49 (4th Cir. 2011). In Schafer, the court addressed

an appeal from the denial of child’s insurance benefits under the Social Security Act for

a child, WMS, conceived through artificial insemination after the death of the wage

earner. Id. at *2. A petition to establish parentage was filed in Travis County, Texas,

where WMS was born. Id. at **4-5. The Travis County district court concluded that the


In the Interest of Dart, an adult child                                                Page 6
wage earner was the father of WMS. Id. at *5. Based on this finding, the guardian ad

litem for WMS filed an application for child’s insurance benefits with the Social Security

Administration. Id. at *2. The application was denied, and the guardian ad litem for

WMS appealed. Id. The Schafer court was faced with the question of whether courts in

Virginia, where the wage earner was domiciled when he died, would have found WMS

entitled to inherit from the wage earner based on the order from the Travis County

district court which determined that WMS is the wage earner’s child. Id. at *10.

        In determining that the Travis County district court order did not comply with

Texas law, the Schafer court noted the following:

        In the present case, however, the Texas district court did not have
        jurisdiction over all persons governed by the judgment. The Texas Family
        Code states that the necessary parties to a proceeding on paternity are the
        mother of the child, and the “man whose paternity of the child is to be
        adjudicated.” TEX. FAM. CODE [ANN.] § 160.603 (Vernon 2009). While the
        wage earner was a necessary party, he was deceased at the time of the
        paternity proceeding and not a party to the action. The Code goes on to
        state that “an individual may not be adjudicated to be a parent unless the
        court has personal jurisdiction over the individual.” TEX. FAM. CODE [ANN.]
        § 160.604 (Vernon 2009). The Court did not have personal jurisdiction over
        the wage earner, since he was deceased at the time of the proceedings to
        establish paternity.

Id. at *11. We find this analysis to be persuasive in the present case.

        Nevertheless, the parties cite several Texas cases in support of their positions.

Katrina relies on In re George from the Tyler Court of Appeals. See generally In re George,

794 S.W.2d 875 (Tex. App.—Tyler 1990, no writ). In George, the Tyler Court of Appeals

specifically held that “a suit to determine paternity under Chapter 13 of the Texas Family
In the Interest of Dart, an adult child                                               Page 7
Code does not survive the death of the putative father.” Id. at 877. However, Dart

references two other Texas courts that have held to the contrary.2 See In re A.S.L., 923

S.W.2d 814, 817 (Tex. App.—Amarillo 1996, no writ) (concluding that an action to

establish an alleged father’s paternity of an illegitimate child could be brought after the

death of the alleged father); Manuel v. Spector, 712 S.W.2d 219, 222 (Tex. App.—San

Antonio 1986, orig. proceeding) (“While the action for support terminates upon the death

of the party obligated to provide support, . . . there exists no sound reason why the

legitimization process should likewise terminate upon the death of the putative father.

The current trend in modern law favors according children born out of wedlock the same

legal status as other children.” (internal citations omitted)). We do not find George, A.S.L.,

and Manuel to be persuasive in the present case because all three opinions predate the

2001 codification of sections 160.603 and 160.604, and we find sections 160.603 and

160.604 to be clear and unambiguous. Therefore, while these cases may illustrate the

general trend in modern law to accord children born out of wedlock the same legal status

as other children, they are not dispositive regarding the interpretation of the current

versions of 160.603 and 160.604.




        2  Additionally, Dart also cites to several cases from other states that have adopted the Uniform
Parentage Act (“UPA”) for the proposition that the modern trend and authority on the UPA support a
child’s right to bring a parentage action after the alleged father’s death. However, none of the cases that
Dart relies on involve the statutes at issue here—sections 160.603 and 160.604 of the Texas Family Code.
We are bound by the express language contained in the Texas Family Code. Thus, we do not find these
cases to be instructive in this matter.

In the Interest of Dart, an adult child                                                             Page 8
        Likewise, we are not persuaded by Dart’s public-policy arguments premised on

this general trend in modern law because these arguments are best directed at the

Legislature, and because this case involves the application of two unambiguous statutes

that reflect the State’s public policy and were enacted after George, A.S.L., and Manuel

articulated the general trend to which Dart refers. See Town of Flower Mound v. Stafford

Estates Ltd. P’ship, 135 S.W.3d 620, 628 (Tex. 2004) (“Generally, ‘the State’s public policy

is reflected in its statutes.’” (quoting Tex. Commerce Bank, N.A. v. Grizzle, 96 S.W.3d 240,

250 (Tex. 2002))).

        Because the trial court lacked personal jurisdiction over Lorne, we conclude that

the trial court abused its discretion by signing a judgment adjudicating Lorne as Dart’s

father. See TEX. FAM. CODE ANN. § 160.604; see also Worford, 801 S.W.2d at 109; Stamper.

254 S.W.3d at 542. Accordingly, we sustain Katrina’s first and second issues.

                                          Conclusion

        Having sustained both of Katrina’s issues on appeal, we reverse the judgment of

the trial court and render judgment dismissing Dart’s petition to adjudicate parentage.




                                                 STEVE SMITH
                                                 Justice




In the Interest of Dart, an adult child                                               Page 9
Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Reversed and rendered
Opinion delivered and filed June 22, 2022
Publish
[CV06]




In the Interest of Dart, an adult child     Page 10